DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment to the claim 1 have overcome each and every
objection set forth in the office action mailed on 05/21/2021. Therefore the objections to
the claims 2 and 3 are withdrawn.
Applicant's amendment to the claim 1 have overcome each and every
35 U.S.C. 112(b) rejection set forth in the office action mailed on 05/21/2021. Therefore the previously stated 35 U.S.C. 112(b) rejection for claim 1 is withdrawn. Similarly claims 2-4, 6,8 and 9 depends on claims therefore the previously stated 35 U.S.C. 112(b) rejections are withdrawn for the reasons described above. 
Applicant’s argument regarding climate controlled growth cultivation  chamber  being hermitically sealed  from one another to address cross-pollination between different strains, means for moving said strain of a controlled substance within the growth cultivation chamber such as multidirectional devices may move strains without contaminating the strains  and a decontamination chamber have been fully considered and examiner’s response regarding the arguments are set forth below:
Argument regarding climate growth cultivation chamber being hermitically sealed from one another to address cross pollination between different strains have been fully considered but the examiner respectfully traverses applicant’s argument. Each of the enclosure of Palmeiri et al. is sealed with gaskets as taught in [0027], to avoid entering “Environmental conditions can be consistently maintained to prevent mold growth and other contaminations from reducing product yield or quality. These aspects also allow growers to maintain a plant product production operation within strict regulatory parameters”. Each sealed enclosure is individual growth cultivation chamber growing one type of strain inside it thus avoiding cross pollination among multiple sealed enclosures. As such Palmieri et al. explicitly teaches the claimed limitation “...each climate controlled growth chamber being hermitically sealed from one another...”
Applicant’s argument regarding means for moving said strain of a controlled substance within the growth cultivation chamber such as multidirectional devices may move strains without contaminating the strains have been fully considered but for examination purposes the claimed limitation related to the argument which is “means for moving said strain of the controlled substance within said at least one climate controlled growth cultivation chamber,” will not be considered because it introduces new matter in view of the specification. There is no support for means for moving the strain inside the growth cultivation chamber on the specification. More details provided on 35 U.S.C. 112(a) rejection set forth below.
Applicant’s argument regarding decontamination chamber have been fully considered but in moot in view of newly cited reference Karle in combination with cited prior arts of record Palmieri et al., Ballard et al. and Arbuthnot III. Karle explicitly teaches a portable decontamination enclosure (chamber) for sterilizing tools and any other equipment as taught in [0019] and [0020]. The portable decontamination 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6,8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 the claimed limitation “means for moving said strain of the controlled substance within said at least one climate controlled growth cultivation chamber” has no support on the specification. In view of [0023] of the specification there are teachings of lifts and devices to track and move the growth cultivation chambers in 
Claims 2-4, 6, 8 and 9 depend on claim 1 inheriting every limitation of claim 1, therefore rejected under 35 U.S.C. 112(a) for the reasons discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Palmieri et al. (US 20160066516 A1)1 in view of Ballard et al. (US 20170358909 A1)2 and Arbuthnot III (US 20190307078 A1)3 and Karle (US 20030133834 A1). 
The teachings of prior art of record Palmeiri et al., Ballard et al. and  Arbuthnot Ill as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims.
a secure plant cultivation facility, comprising:
at least one climate controlled growth cultivation chamber for growing a strain of a controlled substance(computer controlled enclosure used for preparing a particular plant product such as marijuana derived product, [0008] and [0020]),
each climate controlled growth cultivation chamber being hermetically sealed (rubberized gasket seal) from one another for growing each said strain of the controlled substance through its growth cycle and flowering stage entirely within its corresponding climate controlled growth cultivation chamber (sealing each of the pods with rubberized gasket seals allow plants to be grown or dried allowing
growers to maintain a plant product production operation within strict regulatory parameters preventing cross-contamination, [0009], [0021] and [0027]);
at least one drying chamber (drying pod 400, [0024]);
said drying chamber used for subjecting the strain of the controlled substance to a drying process (pod used for drying, [0024]); and
at least one multi-directional automation device within said atleast one climate controlled growth cultivation chamber (each pod is considered the multi-directional automation device, [0032] and [0033]), said atleast one multi-directional automation device having a processor in communication with automation software (pods 701, 702 and 703 have corresponding control units communicating with processor of computer 708 to be remotely managed and operated to perform growing and downstream operation, [0033] and [0021]), and at least one or more implements for any one of planting, seeding, crop monitoring, weeding, spraying, irrigating, moving, thinning, pruning, grading, picking and harvesting controlled substances, imaging as well as sensing crop, environmental and agricultural conditions (environmental control system, air filtration system, lighting system, drying machine, grinding machine, video camera, all the systems with necessary equipment work together to grow and further perform downstream processing of the plant or the plant product, [0022], [0024] -[0026] and [0030] -[0032];
wherein said at least one multi-directional automation device (each of the automated pods having necessary automated systems is considered a moveable automation device such drying pod 400 has rotating product hangers to transport plants to be dried to the drying machine located inside the drying pod,  [0024] and [0031]) is configured to:
operate the at least one or more implements of the at least one moveable automation device so as to perform various agricultural operations on each batch or lot of the strain of the controlled substance associated to the given client or person, so as to facilitate the production, packaging, storage and tracking of each batch or lot of the strain of the controlled substance associated to the given client or person (drying pod 400 has rotating product hangers to transport plants to be dried to the drying machine located inside the drying pod, [0024] and [0031] and each of the pods can be moved around or stacked up for rapid scaling of operation to facilitate ease of production).
Palmieri et al. does not explicitly teach the details of associating unique address or identifier for each growth cultivation chamber associated to a client and 
 Ballard et al. teach the detail of chamber with a unique address or identifier for growing a strain of a controlled substance associated to a given client or person (tool 100 (nursery pod in view of Palmieri) is paired with the device 702 (drying pod in view of Palmieri) as they are working together and are assigned a media access control address - address associated to a given client, [0100]4),
at least one drying chamber with a corresponding unique address or
identifier with the at least one climate controlled growth chamber (tool 100 (nursery pod in view of Palmieri) is paired with the device 702 (drying pod in view of Palmieri) as they are working together and are assigned a media access control address - address associated to a given client, [0100]).

claimed invention to a person of ordinary skill in the art to apply the teachings of
hermetically sealed one climate controlled growth cultivation chamber and one drying chamber as taught by Palmieri et al. where each sealed chambers are paired and associated with same MAC ID (client ID) as taught by Ballard et al. to ensure ease of tracking the processing for each strain grown associated with a client.
Neither in combination nor individually Palmieri et al. and Ballard et al. teach a decontamination chamber and move within said chambers of the secure plant cultivation facility. 
	On the other hand Karle teaches, a decontamination chamber for decontaminating equipment and items entering said secure plant cultivation facility (a portable decontamination enclosure (chamber) can be placed in front of the facility for sterilizing tools and any other equipment as taught in [0019] and [0020]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the secure plant cultivation facility as taught by combination of Palmieri et al. and Ballard et al. to include a decontamination chamber as taught by Karle to sterilize tools entering the facility to eliminate the risk of spreading contamination around the facility.
Neither in combination nor individually Palmieri et al., Ballard et al. and Karle teach means for moving within said chamber of the secure plant cultivation facility. It will be beneficial to include means for moving such as a lift or crane to relocate the chambers around the facility to optimize the available spaces thus increasing yield of the controlled substance.
move within chambers of the secure plant cultivation facility (such as forklifts to move around the pods or any other equipment from place to place around the facility, [0024]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the secure plant
cultivation facility as taught by combination of Palmieri et al., Ballard et al. and Karle to include means moving to move within chambers of the secure plant cultivation facility as taught by Arbuthnot Ill to enable the chambers to be relocated anywhere within the facility to optimize the available spaces thus increasing yield of the controlled substance.
	Palmieri et al. teach:
[0008] Disclosed is a system for and method of operating a processing enclosure for
controlled plants. In an exemplary embodiment, an enclosure is used to secure early
stage plants or for preparing plant product. An environmental control system provides
environmental conditions suited to the particular operations being undertaken. This
system is operated from outside of the enclosure through the use of an external control
unit, thereby reducing the need for access by persons to plants or plant product.
[0020] Disclosed is a securable enclosure and environment suitable for the nurturing
and processing of controlled plant products. Depending on the desired configuration,
the enclosure can serve as an area for flowering or plant nursery operations, or for
drying or processing mature plants in order to produce final plant product.
[0021] FIG. 1 A depicts the exterior of embodiment enclosure 100. Securable door
101 provides a means of sealing enclosure 100 and also a means to control access to
enclosure 100 to, for instance, prevent unauthorized individuals from obtaining plants or
product contained in enclosure 100. Air filtration unit 102 forms part of an overall
environmental control system that monitors and controls environmental conditions in
enclosure 100. In some embodiments, a hydration reserve 103 contains water or other
liquids for nurturing plants. Control unit 104 provides a set of controls to monitor
enclosure 100 and conditions in the enclosure's interior. Control unit 104 can also
facilitate access monitoring and control of enclosure 100. As control unit 104 is on the
exterior of enclosure 100, these functions can be performed without personnel having
physical access to enclosure 100. Security of enclosure 100 is thus enhanced.

inches tall. Insulated walls Joints in the enclosure may include a rubberized gasket seal
between the ceiling and floor to ensure more effective encapsulation5. Control units for
use in embodiments may adhere to certain standards developed by parties other than
the manufacturer or user, such as the NEMA 3 Rrating scheme. sandwiched by 2-20
gauge steel were found to generally provide adequate security.
[0032] Continuous maintenance of optimum environmental conditions promotes plant
yield and quality. Thus, because the disclosed system accomplishes continuous and, in
some embodiments, totally autonomous control over environmental conditions,
optimized yields and quantities are made possible.
[0033] FIG. 7 depicts a schematic diagram of an exemplary setup of multiple pods.
Pods 701,702 and 703 each have a respective control unit, here 704, 705 and 706.
Control units 704, 705and 706 each communicate with processor 707 of computer 708
through intermediary node709, that could be, for instance, an Internet router. Alternatively, control units 704, 705 and 706could communicate directly with computer
708. Processor of 707 can cause to be encoded on digital storage medium 710
information regarding the operation of pods 701, 702 and 703. For instance, access
information about the pods could be recorded to provide a security log of individuals
accessing the pods. Digital storage medium 710 may be any suitable medium, such as
a disk hard drive or solid state hard drive. In the embodiment, processor 707 causes to
be presented on display 711 information about the operation of the pods. In the
embodiment, computer 708 and display 711 are remote from pods 701, 702 and 703, so
that a user can operate and manage the pods from a remote location. Any desired
number of pods or configurations could be employed as desired or needed. For instance, pods could be stacked or aligned in rows.

[0024] FIG. 4 depicts a side view of drying pod 400. Generally, embodiment drying pods
will have similar security and environmental conditioning and control components as the
other pods previously discussed. Specifically, the air intake and outlet are controlled by
an environmental control system that maintains consistent favorable conditions within
the enclosure. Additionally, drying pod 400 has rotating product hangers 401. A product
hanger may have several plants hung within it which are slowly rotated so that the
various plants are subject to substantially similar environmental conditions over the
course of processing. This can, for instance, prevent mold from forming if damp plants
were to lie at the bottom of a stack of plants waiting to be processed. Drying machine
402 allows for controlled and consistent drying. Many different drying machines may be
suitable for use depending on the product being processed.

[0031] Another advantage of the disclosed system is that its configuration is particularly
suitable for rapid scaling of operations6. In certain demonstrated embodiments, the

removing certain Thus, pods may be moved to a growing location and rapidly deployed,
in certain instances in a matter of minutes. Operations can therefore be rapidly scaled
and begin producing product nearly immediately. Components of the system, such as
extraction or drying equipment.

	Ballard et al. teach:

[0100] As an example, to ensure exclusive one-to-one pairing between the tool 100 and
the device 702, the tool 100 may be assigned a particular communication address.
Further, the device 702 may have a memory configured to store the particular
communication address of the tool 100. The device 702 may be configured to receive signals and communications in general only from a tool having a particular communication address, i.e., the tool 100. An example communication address may
include a media access control (MAC) address. Further, the tool 100 may also have the
same MAC address stored in its memory, and would pair only with the device 702,
which is assigned the same MAC address.

	Karle teach:

[0019] With reference to FIG. 1, a portable enclosure assembly 10 is suitable for temporarily isolating and/or treating equipment. The enclosure is readily erected or placed around the equipment to isolate the equipment for a treatment process, such as gaseous decontamination process, for example, with vapor hydrogen peroxide or other gaseous sterilant. The enclosure assembly 10 is also suited to isolating a patient having a communicable disease or who is otherwise contaminated or for protecting people from an exterior hazardous environment. Equipment which can be isolated or treated in the enclosure includes food and beverage processing equipment, such as cooking, processing, chilling, slicing, packaging and bottling equipment which may be contaminated by food or airborne microorganisms and/or other potentially harmful species. Other equipment can also be treated, such as medical and veterinary equipment contaminated with body fluids or other sources of microorganisms, including
beds, chairs, washing facilities, and the like. Pharmaceutical processing equipment, mail-handling equipment, and other equipment may be isolated and/or treated. Equipment is isolated and treated without moving the equipment to an isolation site, reducing the chance that harmful microorganisms will be spread around a facility. Additionally, some equipment which is too heavy or too large convenient movement can be cleaned in place.

[0020] The enclosure assembly 10 is configured for treatment processes, particularly microbial decontamination processes, such as sterilization or lesser forms of decontamination, including disinfection and sanitization, but other processes are also contemplated.

moving said at least one moveable automation device within chambers of the facility (each of the automated pods having necessary automated systems is considered a moveable automation device such as drying pod 400 rotating product hangers to transport plants to be dried to the drying machine located inside the drying pod, [0024] and [0031]);
and operating said implement of the at least one moveable automation device so as to perform various agricultural operations on each batch or lot of strain of controlled substance (each of the automated pods having necessary automated systems is considered a moveable automation device such as drying pod 400 rotating product hangers to transport plants to be dried to the drying machine located inside the drying pod, [0024] and [0031]).

For claim 9 combination of Palmieri et al., Ballard et al., Karle and Arbuthnot Ill teach the secure plant cultivation facility of claim 8. In addition Palmieri et al. teaches including a step of transmitting data from either the automation device or each chamber of the facility to a processor or to be processed by the automation software (each of the automated pods 701-703 control units are in communication with a processor of computer to transmit data remotely so the pods can be remotely managed and operated if needed by a user using the computer, [0033]).
Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over
7 in view of Ballard et al. (US 20170358909 A1)8 and Arbuthnot III (US 20190307078 A1)9 and Karle (US 20030133834 A1) and in further view of Ellins et al. (US 20170094920 A1) and Martin (US 20180007845 A1).

	For claim 2 combination of Palmieri et al., Ballard et al., Karle and Arbuthnot Ill teach the secure plant cultivation facility of claim 1. In addition Palmieri et al. teaches,
security measures which allow for the detection and monitoring of the facility as
well as the safeguarding the controlled substance contained therein from unauthorized access (security monitoring system, [0030]);
and other multi-purpose rooms (enclosure can serve in any desired configuration to process the plant product, [0020]).
Neither in combination nor individually Palmieri et al., Ballard et al., Karle and Arbuthnot Ill teach one laboratory, a storage chamber and a computer and information system for registering and verifying clients. However Palmieri et al. explicitly teaches in [0008] each of the enclosure can serve in any desired configuration to process the production of plant product. Therefore one enclosure can be used as a laboratory to support production. Also in [0033], the computer used for communicating and controlling the pods can be provided with additional features such as registering and verifying clients as an improvement to the existing system to improve overall production and operation efficiency.
Ellins et al. teaches, at least one laboratory for testing said strain of
controlled substance and ensuring quality thereof (laboratory for controlled
substance testing and certification, [0104]);
a computer and/or information technology system for registering,
recording, identifying and verifying clients and persons who have ordered the
controlled substance so as to ensure delivery of a given controlled substance
thereto (software application used to identify and verify patient/client
specific needs for the controlled substance by creating personalized treatment
program, so the controlled substances can be processed according the personalized treatment program, [0223] and [0224]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the secured plant
cultivation facility as taught by combination of Palmieri et al., Ballard et al., Karle and Arbuthnot Ill to include a laboratory and use the computer also for registering and verifying clients as taught by Ellins et al. as an improvement to the existing facility to improve overall production and operation efficiency by combining patient history data with real-time data collection and analysis of symptom surveys, cognitive tests, and biometric data to create, in real time, a personalized medical cannabis treatment program for each individual patient as taught by Ellins in [0223].
Neither in combination nor individually Palmieri et al., Ballard et al., Karle, Arbuthnot Ill and Ellins et al. teach the details of a storage chamber, a vault and security measures.
a storage chamber, which allows for the storage of controlled substances for clients or persons who require the controlled substance up to the shipment thereof; said storage chamber further comprising a
vault (storing harvested crops in climate controlled separate storage unit from where
controlled substance can be shipped to somewhere else for further processing or
directly to client as the storage chamber from where controlled substance can be shipped to somewhere else for further processing or directly to client wherein there are drawers with locks like vaults for storing the controlled substances and to prevent
unauthorized access to the controlled substances, [0226], [0227] and [0076]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the secure plant
cultivation facility as taught by combination of Palmieri et al., Ballard et al., Karle, Arbuthnot Ill and Ellins to include storage chamber with vault as taught by Martin to ensure there is a separate place for storing the harvested controlled substances and the storage chambers are safeguarded to prevent unauthorized access to the controlled substances as mentioned by Martin in [0227].
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over
Palmieri et al. (US 20160066516 A1)10 in view of Ballard et al. (US 20170358909 A1)11 and Arbuthnot III (US 20190307078 A1)12 and Karle (US 20030133834 A1) and in further view of Martin (US 20180007845 A1).
 teach the secure plant cultivation facility of claim 1. In addition Palmieri et al. teaches, automation software allowing for operating, monitoring, scheduling and controlling of components of the facility as well as environmental and agricultural conditions therein (each of the enclosure has corresponding control unit implementing a control software and in communication with a computer for monitoring and controlling plant or plant product growth and further processing operations enabling totally autonomous control over environmental conditions and optimized yields, [0021], [0030] and [0032]).
Neither in combination nor individually Palmieri et al., Ballard et al., Karle and Arbuthnot Ill teach the detail of asset and inventory management. It will be beneficial to add functionality of asset and inventory to the automation software of Palmieri et al. to effectively track and manage production of the controlled substance.
Martin teaches, automation software allowing for asset and inventory
management of controlled substances so processed within the facility (internet of
thing control system having track inventory, shipping and receiving and accounting
capability for creating first agricultural enterprise resource planning system, [0233] and
[0076]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify automation software
for the secure plant cultivation facility as taught by combination of Palmieri et al., Ballard
et al., Karle and Arbuthnot Ill to include additional features such as asset and inventory
management as taught by Martin to effectively control, track and manage production of
.
Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over
Palmieri et al. (US 20160066516 A1)13 in view of Ballard et al. (US 20170358909 A1)14 and Arbuthnot III (US 20190307078 A1)15 and Karle (US 20030133834 A1) and in further view of Martin (US 20180007845 A1) and Ellins et al. (US 20170094920 A1).

Regarding claim 4 combination of Palmieri et al., Ballard et al., Karle, Arbuthnot Ill and Martin teach the secure plant cultivation facility of claim 3.
Neither in combination nor individually Palmieri et al., Ballard et al.,Karle Arbuthnot Ill and Martin teach the detail of pushing real time notifications to users to rectify crop, environmental and agricultural deficiencies. However Palmieri et al. explicitly teaches to remotely monitor and control the enclosures by an operator using the computer in [0033]. It will be beneficial to push real time notifications to the operator or user when any deficiency occurs to alert the operator for prompt response to optimize grown and yield.
Ellins et al. teaches, the automation software may push real-time notifications to users, thereby enabling said users to rectify crop, environmental and agricultural deficiencies within the facility or with respect to the controlled substances cultivated therein (the system is transmitting in real time alerts to the operator when any condition of the chambers vary from the normal parameters during various stages of production of the plant to plant based product, [0065]).
.

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over
Palmieri et al. (US 20160066516 A1)16 in view of Ballard et al. (US 20170358909 A1)17 and Arbuthnot III (US 20190307078 A1)18 and Karle (US 20030133834 A1) and in further view of Ellins et al. (US 20170094920 A1).
Regarding claim 6 combination of Palmieri et al., Ballard et al.,Karle and Arbuthnot Ill teach the secure plant cultivation facility of claim 1.
Neither in combination nor individually Palmieri et al., Ballard et al. and Arbuthnot Ill teach the details of sensors in communication with automation software for measuring crop, environmental and agricultural conditions. However Palmieri et al. explicitly teaches in [0021], [0032] and [0033] that the enclosures are fully automated with control units for monitoring and controlling environmental and agricultural conditions inside the enclosures to optimize growth and yield of the plant or plant based product. Sensors must be used by the control units to sense and 
Ellins et al. teach the details of sensors and sensor network in communication with automation software for measuring crop, environmental and agricultural conditions (combination of hardware and software used for monitoring and controlling various aspects of the growing, drying, curing and storing controlled substance using various types of sensors in communication with the software applications, [0064] and [0225]);
wherein the sensor is one of a crop or controlled substance sensor, a soil sensor, a climatic or environmental sensor, a bio-sensor, a pressure sensor, temperature sensor, as well as an imaging sensor or device ([0140], [0064], [0066], [0107], and claim 1).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to improve the secure plant cultivation facility as taught by combination of Palmieri et al., Ballard et al., Karle and Arbuthnot Ill to include various sensors for monitoring and controlling the environmental and agricultural conditions as taught by Ellins et al. to optimize growth and yield of the plant or plant based product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bechini et al. (US 20190315004 A1) teaches automated robotic arm to be used inside chambers processing pharmaceutical or biotechnical articles. 

Rob et al. (US 7610115 B2) teaches an automated pharmacy admixture system which has a manipulator having grasp and retain functionality to transport things of various shapes and sizes around an aseptic admixing chamber.
Dellar et al. (US 20030055753 A1) teaches a modular, integrated software-based system for tracking spare parts, consumables and refurbishable parts. There is a decontamination area on the plant for cleaning and refurbishing the tools used on the plant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art of record
        2 Prior art of record
        3 Prior art of record
        4 The tool 100 and the device are paired together to ensure the tool 100 and the device 702 only work
        with each other per operator's enablement instruction as taught in [0082] and [0099] of Ballard et al..
        Someone of ordinary skill in the art can apply the same known technique of pairing the tool and device to
        obtain operator specific objective to pair a growing and drying pod to grow and further process client
        specific plant or plant based product and assign each of the paired pods same client ID just like the tool
        and device each associated with same MAC ID as taught in [0100] to improve tracking and growing of the
        plant or plant based products, see MPEP.2143.I.(C).
        5 Each of the pods are sealed from each other thus preventing cross contamination.
        6 1 nursery pod and 1 drying pod per customer; add the pair of pod per additional customer for scaling of
        operations
        7 Prior art of record
        8 Prior art of record
        9 Prior art of record
        10 Prior art of record
        11 Prior art of record
        12 Prior art of record
        13 Prior art of record
        14 Prior art of record
        15 Prior art of record
        16 Prior art of record
        17 Prior art of record
        18 Prior art of record